Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form10-Q of BPZ Resources,Inc. (the “Company”) for the quarter ended June 30, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Manuel Pablo Zúñiga-Pflücker, as Chief Executive Officer of the Company, certify, pursuant to and solely for the purpose of 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Manuel Pablo Zúñiga-Pflücker Manuel Pablo Zúñiga-Pflücker President and Chief Executive Officer August 8, 2014
